                   Case 21-10023-JTD           Doc 157          Filed 03/19/21       Page 1 of 22




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    WARDMAN HOTEL OWNER, L.L.C.                                  Case No. 21-10023 (JTD)

                            Debtor.1                                Requested Hearing Date:
                                                                    March 23, 2021 at 2:00 p.m. (ET)

                                                                    Requested Objection Deadline:
                                                                    At the hearing


            MARRIOTT HOTEL SERVICES, INC.’S MOTION FOR ORDER
           (I) AUTHORIZING RULE 2004 EXAMINATIONS OF WARDMAN
      HOTEL OWNER, LLC, JBG SMITH PROPERTIES, AND HOTEL ASSET VALUE
       ENHANCEMENT, INC. AND (II) EXTENDING THE CHALLENGE DEADLINE

             Marriott Hotel Services, Inc. (“Marriott”), by and through its undersigned counsel, hereby

moves the Court (the “Motion”), pursuant to section 105(a) of title 11 of the United States Code

(the “Bankruptcy Code”), Rules 2004 and 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 2004-1 and 9006-2 of the Local Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), for the entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), (i) authorizing and

directing discovery from Wardman Hotel Owner, LLC (the “Debtor”), JBG Smith Properties

(“JBG”), and Hotel Asset Value Enhancement, Inc. (“HotelAVE”), pursuant to Rule 2004 of the

of Bankruptcy Rules (the “Rule 2004 Examinations”), and (ii) extending the Challenge Deadline

(as defined herein) through and including April 29, 2021, without prejudice to Marriott’s right to

seek further extensions. In support of this Motion, Marriott respectfully represents as follows:




1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for the Debtor
is 5035 Riverview Road, NW, Atlanta, Georgia 30327.


                                                          -1-
              Case 21-10023-JTD         Doc 157       Filed 03/19/21    Page 2 of 22




                               PRELIMINARY STATEMENT

       1.      Despite not having conducted any investigation of the pre-petition conduct of

Pacific Life Insurance Company (“Pacific Life”) beyond a cursory review of the validity, priority,

or enforceability of Pacific Life’s pre-petition liens, the Debtor granted Pacific Life, its insider,

100% owner, and controlling member, broad releases and waivers covering significant events,

including the 2018 recapitalization transaction, any unknown transfers, and the events leading to

the Debtor’s insolvency and ultimate bankruptcy filing. Under the Final DIP Order (as defined

herein), if the DIP Stipulations (as defined herein) are not challenged by the Challenge Deadline

of March 30, 2021, they will become automatically binding on the estate and all third parties. Not

surprisingly, given that this case is largely a two-party dispute engineered for the sole benefit of

Pacific Life, there is no official committee of unsecured creditors that would traditionally lead this

investigation of the DIP Stipulations. Therefore, the burden and expense has fallen directly on

Marriott to investigate these DIP Stipulations for the benefit of the Debtor’s bankruptcy estate.

       2.      Marriott has been attempting to work cooperatively with JBG, the Debtor,

HotelAVE, and Pacific Life to informally obtain necessary documents and information to complete

the investigation. Unfortunately, it has become clear that an informal discovery process is not

sufficient. Although the Debtor produced non-privileged documents in the possession of its

current manager, Jim Decker, it has taken the untenable position that it does not have possession,

custody, or control over documents prior to Mr. Decker’s appointment as manager of the Debtor

in October 2020, which was shortly before the Petition Date (as defined herein). This includes

records in the possession of its previous managing member, JBG. In other words, it includes




                                                -2-
                Case 21-10023-JTD              Doc 157         Filed 03/19/21        Page 3 of 22




highly-relevant documents that are not only the Debtor’s property, but are plainly within the

Debtor’s legal possession, custody, and control.

         3.       Rather than compel JBG to turn over documents relevant to the investigation to

Marriott, as the Debtor has a right to do under the 2018 Operating Agreement (as defined herein)

and Delaware law, the Debtor has refused to even request that JBG produce relevant documents.

Instead, the Debtor has asserted that Marriott must incur the time and expense of taking third-party

discovery to obtain records that, again, are the Debtor’s property and within the Debtor’s legal

possession, custody, and control.2 Prior to filing this Motion, Marriott informally provided these

document requests to JBG, which indicated that it could not comply prior to the expiration of the

Challenge Deadline. With the impending Challenge Deadline approaching, Marriott was left with

no choice but to seek this discovery through Rule 2004 to ensure compliance with the discovery

requests in a timely manner.

         4.        Further, in connection with the investigation, Marriott has informally sought

documents from HotelAVE, who has historically served as the Debtor’s asset manager and

possesses a very significant number of documents related to the Hotel and the issues being

investigated.     HotelAVE recently indicated that it will cooperate with Marriott’s discovery

requests, but indicated that it could not comply Marriott’s requested return date and indicated that

it would prefer until April 6, 2021 to complete its production. That request was communicated in

direct conversations between counsel for HotelAVE and Marriott, which became necessary only

after the Debtor reneged on its commitment to producing documents from the custodial files of




2
 In connection with its own production, the Debtor has produced a privilege log. But, by way of example, the Debtor’s
privilege log does not indicate the basis for withholding particular documents and does not appear to provide sufficient
information about the subject matter of the communication that has been withheld. Nevertheless, Marriott has made
a good faith effort to discern what it can from the information provided, and is engaging the Debtor in discussion
about whether certain documents are subject to a privilege or protection.

                                                         -3-
               Case 21-10023-JTD             Doc 157        Filed 03/19/21      Page 4 of 22




HotelAVE, something it had done during discovery related to the motion for DIP financing and

indicated it was prepared to do during discovery related to Marriott’s ongoing investigation. To

the extent that disputes arise with HotelAVE’s document production, Marriott is seeking a Rule

2004 Examination to ensure compliance with those discovery requests. The necessity for Court

approval is particularly acute given HotelAVE’s inability to meet Marriott’s requested production

date, along with the upcoming expiration of the Challenge Deadline.

        5.       Given these circumstances, the Rule 2004 Examinations are the most expeditious

tool to facilitate investigation of the DIP Stipulations. Relatedly, because of the refusal by the

Debtor to produce documents that are plainly within its legal possession, custody, and control,

Marriott requests a thirty-day extension of the Challenge Deadline under the Final DIP Order so

that it may (i) obtain and review highly relevant documents from the Debtor’s former managing

member, or in the alternative, to the extent such documents are insufficient for Marriott to conduct

its investigation of the DIP Stipulations, obtain and review relevant documents from the Debtor,

as well as an adequate privilege log from the Debtor, (ii) obtain and review highly relevant

documents from the Debtor’s longtime asset manager, HotelAVE, and (iii) conduct depositions of

the Debtor and JBG pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, made

applicable by Bankruptcy Rule 7030.3

        6.       For these reasons, Marriott respectfully requests that the Court (i) grant Marriott

the authority to conduct the Rule 2004 Examinations as set forth in the JBG Request for Production

(as defined herein), the JBG 30(b)(6) Notice (as defined herein), the Debtor Request for Production




3
 Marriott has met and conferred with the Debtor about extending the Challenge Deadline. Upon information and
belief, the Debtor has conferred with Pacific Life about extending the Challenge Deadline. As of the date of this
Motion, those parties have not indicated whether they will consent to the extension of the Challenge Deadline.

                                                      -4-
                 Case 21-10023-JTD       Doc 157       Filed 03/19/21   Page 5 of 22




(as defined herein), and the HotelAVE Request for Production (as defined herein) and (ii) extend

the Challenge Deadline to April 29, 2021.



                                          JURISDICTION

           7.    This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2)(G).

           8.    The legal bases for the relief requested herein are section 105(a) of the Bankruptcy

Code, Bankruptcy Rules 2004 and 9006 and Rules 2004-1 and 9006-2 of the Local Rules.

                                          BACKGROUND

A.         JBG’s Ownership of the Wardman Park Hotel

           9.     In 2005, Thayer Lodging Group sold the Wardman Park Hotel (the “Hotel”) to

JBG and CIM Group (“CIM”) for $300 million. See Declaration of James D. Decker in Support

of the Debtor’s Chapter 11 Petition and First Day Relief, ECF No. 2, at ¶ 14.

           10.   In 2014, JBG redeveloped the largely unoccupied western portion of the Hotel’s

property, constructing an apartment building designed to mirror the historic Wardman Tower. Id.

at ¶ 15.

           11.   In 2015, JBG renovated floors 3-8 of the Wardman Tower into 32 luxury

condominiums. The first and second floors remain part of the Hotel. The condominiums are

separate from the Hotel and do not share an entrance or connecting interior passageways. Id. at ¶

16.

           12.   In January 2018, JBG and CIM, which had owned roughly equal interests in the

Hotel, sold a controlling interest in the property (66.67%) to PL Wardman Member, LLC (“PL




                                                 -5-
              Case 21-10023-JTD         Doc 157       Filed 03/19/21    Page 6 of 22




Wardman”), an affiliate of Pacific Life, with JBG and CIM each retaining 16.67% in connection

with the restructuring of the then-existing secured financing. Id. at ¶ 17.

       13.     On January 19, 2018, the Debtor executed the Limited Liability Company

Agreement of Wardman Hotel Owner, L.L.C (the “2018 Operating Agreement”). JBG, in its

capacity as managing member of the Debtor, was required to maintain the books and records of

the Debtor. See 2018 Operating Agreement, at § 8.01. In addition, the 2018 Operating Agreement

unambiguously granted any member of the Debtor the right to examine those books and records:

               All Members and their duly authorized representatives shall have
               the right at the Company’s expense, upon reasonable notice and at
               reasonable times, to examine and make copies of all tax, financial
               and other books and records of the Company, Including books and
               records necessary to enable a Member to defend any tax audit or
               related proceeding.

Id.

       14.      In February 2020, CIM Group surrendered its interest in the Hotel to JBG, leaving

affiliates of Pacific Life and JBG as the sole owners (with PL Wardman owning 80% and the JBG

affiliate owning 20%). Id.

       15.     On September 3, 2020, PL Wardman filed a petition for dissolution of the Debtor

in Delaware court citing a deadlock with JBG regarding a plan to address the deteriorating financial

condition of the Hotel. On October 2, 2020, PL Wardman dismissed the complaint. Id. at ¶ 18.

       16.     As of the Petition Date (as defined herein), Pacific Life indirectly owns 100% of

the interests in the Debtor as a result of its ownership of PL Wardman, the Debtor’s sole member.

Id.

B.     HotelAVE’s Relationship with Wardman Hotel Owner, LLC

       17.     HotelAve has been Debtor’s asset manager since at least January of 2018 and, in

its role, necessarily receives records and documents pertaining to the Hotel. In fact, as set out


                                                -6-
                Case 21-10023-JTD              Doc 157        Filed 03/19/21        Page 7 of 22




below, the Debtor’s privilege log contains a considerable number of entries involving HotelAVE,

illustrating its critical role in matters relating to the Hotel. See infra at ¶ 55.




C.       The Debtor’s Bankruptcy Filing and the Final DIP Order

         18.      On January 11, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

         19.      On the Petition Date, the Debtor filed a motion to obtain post-petition secured

financing (the “DIP Motion”). ECF No. 5. The DIP Motion sought the entry of an order authorizing

Pacific Life to provide post-petition secured financing to the Debtor.

         20.      On February 9, 2021, this Court entered a final order authorizing Pacific Life to

provide post-petition secured financing (the “Final DIP Order”). ECF No. 126.

         21.      Pursuant to Paragraph G of the Final DIP Order, the Debtor made expansive

stipulations (collectively, the “DIP Stipulations”) relating to the purported validity, enforceability,

perfection, and priority of the pre-petition loan between the Debtor and Pacific Life and granted

broad releases of liability of Pacific Life, subject to the Challenge Deadline described below.

         22.      Paragraph 27(a) of the Final DIP Order governs the procedure and timing of

challenges to the DIP Stipulations as set forth below:

                  The Debtor’s Stipulations set forth in paragraph F(i)4 of this Order
                  shall be binding on the Debtor or any other estate representative
                  appointed in the Chapter 11 Case or any Successor Case. The
                  Stipulations, as they relate to the claims that could be brought by, on
                  behalf of, or through the Debtor, shall also be binding on all
                  creditors, any trustee, and other parties in interest and all of their
                  respective successors and assigns, including, without limitation, a
                  Committee (if appointed), unless, and solely to the extent that, a

4
 The reference to paragraph F(i) appears to be an inadvertent error as the DIP Stipulations were included in paragraph
G of the Final DIP Order.

                                                        -7-
                Case 21-10023-JTD        Doc 157       Filed 03/19/21    Page 8 of 22




                party in interest with standing and requisite authority (i) has timely
                filed a motion seeking standing (a “Standing Motion”) to commence
                or otherwise pursue an appropriate proceeding or contested matter
                required under the Bankruptcy Code and Bankruptcy Rules,
                including, without limitation, as required pursuant to Part VII of the
                Bankruptcy Rules (in each case subject to the limitations set forth in
                this paragraph 27) challenging any of the Stipulations (each such
                proceeding or contested matter, a “Challenge”) by no later than (a)
                for a Committee (if appointed), sixty (60) days from its formation or
                (b) for all other parties in interest (excluding the Debtor), March 30,
                2021 (the “Challenge Deadline”), as such deadline may be extended
                in writing from time to time in the sole discretion of Prepetition
                Secured Party, the Challenge Deadline shall be tolled solely with
                respect to such moving party and solely with respect any Challenge
                specifically identified by such Standing Motion.

Final DIP Order, at ¶ 27(a).

D.     The Debtor’s Refusal to Produce Critical Documents or a Rule 30(b)(6) Witness

       23.      On February 26, 2021, Marriott served an informal request for the production of

documents on the Debtor (the “Debtor Request for Production”), a copy of which is attached hereto

as Exhibit B.

       24.      On March 5, 2021, the Debtor asked that Marriott direct its document requests to

any relevant third parties. The Debtor further indicated that it had not contacted JBG about

Marriott’s requests for the production of documents. Also on March 5, 2021, Marriott requested

an opportunity to meet and confer with the Debtor.

       25.      On March 8, 2021, the Debtor and Marriott participated in a meet and confer.

During the course of that meet and confer, the Debtor represented that it had produced all or nearly

all of the documents held by its current manager, Jim Decker, but did not have any additional

documents. The Debtor further represented that it did not have documents held by its former

managing member, JBG. The Debtor asserted that, while it might be able to obtain JBG

documents, doing so was not a good use of estate resources. The Debtor reiterated that Marriott



                                                 -8-
              Case 21-10023-JTD        Doc 157       Filed 03/19/21    Page 9 of 22




should seek documents directly from JBG, and indicated that it would not oppose Marriott’s

request that documents be provided. Marriott reserved its right to seek the Court’s intervention to

secure documents within the Debtor’s possession, custody, and control.

       26.     During these discussions, the Debtor, (i) refused to make any demand on JBG for

documents and records even though it could legally do so; and (ii) stated that although it did do a

brief perfection analysis, it did not investigate whether other claims preceding Mr. Decker’s

appointment as manager exist, and it did not do as broad of a perfection analysis and investigation

as a creditors committee would have done.

       27.     On March 9, 2021, in order to exhaust efforts to obtain documents without Court

intervention and minimize the burden on the Debtor’s estate, Marriott served a request for the

production of documents (the “JBG Request for Production”) upon JBG pursuant to Bankruptcy

Rule 7026, a copy of which is attached hereto as Exhibit C.

       28.     Also on March 9, 2021, Marriott noticed the deposition of Jim Decker. The Debtor

subsequently requested an opportunity to meet and confer about the need for a deposition.

       29.     On March 11, 2021, the Debtor and Marriott participated in a meet and confer.

During the meet and confer, Marriott explained that a deposition of Mr. Decker was appropriate

to address matters not exhausted during the course of a prior deposition concerning the Debtor’s

DIP Motion. However, Marriott also indicated that a Rule 30(b)(6) deposition of the Debtor could

address those matters, as well as historical issues between the Debtor and Pacific Life, and would

thus be more efficient. The Debtor indicated that it would not produce a Rule 30(b)(6) witness

because it lacked a witness with historical knowledge, as well as the records needed to educate

that witness. Marriott reserved its right to seek the Court’s intervention to secure a Rule 30(b)(6)

witness, as needed.



                                               -9-
             Case 21-10023-JTD        Doc 157     Filed 03/19/21    Page 10 of 22




       30.     On March 12, 2021, in order to exhaust its ability to obtain information pertinent

to its investigation and minimize the burden on the Debtor’s estate, Marriott served a notice of

deposition (the “JBG 30(b)(6) Notice”) upon JBG pursuant to Rule 30(b)(6), a copy of which is

attached hereto as Exhibit D.

       31.     On March 18, 2021, outside counsel for JBG and Marriott participated in a meet

and confer, wherein counsel for JBG indicated that it could not comply with the JBG Request for

Production or the JBG 30(b)(6) Notice until after expiration of the Challenge Deadline.

E.     HotelAVE’s Request for More Time to Produce Responsive Documents

       32.     During discovery taken in connection with Debtor’s motion for DIP financing, the

Debtor produced documents from the custodial files of HotelAVE.

       33.     On March 1, 2021, the Debtor informed Marriott that it would produce non-

privileged documents in HotelAVE’s possession that relate to the Debtor going back to 2018.

       34.     On March 5, 2021, the Debtor told Marriott that it would not produce documents

on behalf of HotelAVE. The Debtor also failed to provide any contact information for HotelAVE.

       35.     On March 9, 2021, Marriott requested the relevant contact information for

HotelAVE. On March 10, 2021, the Debtor provided the contact information for HotelAVE’s

outside counsel.

       36.     On March 11, 2021, Marriott served an informal request for the production of

documents on HotelAVE (the “HotelAVE Request for Production”), a copy of which is attached

hereto as Exhibit E.

       37.     On March 16, 2021, HotelAVE responded to the request for production, and stated

that they would not be able to produce the requested documents in the timeframe provided in the

HotelAVE Request for Production.



                                             - 10 -
               Case 21-10023-JTD               Doc 157       Filed 03/19/21         Page 11 of 22




         38.      On March 17, 2021, outside counsel for HotelAVE and Marriott participated in a

meet and confer, wherein counsel for HotelAVE indicated that it would prefer until April 6, 2021

to complete its production.

                                            RELIEF REQUESTED

         39.      By this Motion, Marriott respectfully requests that this Court enter an order,

substantially in the form annexed hereto as Exhibit A, (i) granting Marriott the authority to conduct

the Rule 2004 Examinations of the Debtor, JBG and HotelAVE; and (ii) extending the Challenge

Deadline through and including April 29, 2021, without prejudice to Marriott’s right to seek further

extensions.5

                                             BASIS FOR RELIEF

I.       Marriott Is Entitled to Conduct the Rule 2004 Examinations

         40.      As noted above, Marriott informally requested that the Debtor produce documents

in its possession, custody, and control. In response, the Debtor represented that it did not possess

documents held by JBG, its former managing member.

         41.      Even though the Debtor has maintained that it does not have access the relevant

documents and information that JBG holds, the Bankruptcy Code clearly provides that these

documents and information are property of the Debtor’s estate. See 11 U.S.C. 541(a) (“Such estate

is comprised of all the following property, wherever located and by whomever held . . . all legal or

equitable interests of the debtor in property as of the commencement of the case”) (emphasis

added); see also In re Buzzelli, 246 B.R. 75, 98 (Bankr. W.D. Pa. 2000) (citing In re Hyde, 222

B.R. 214, 218 (Bankr. S.D.N.Y. 1998)) (all books and records of a debtor, including those not


5
  Marriott is attempting to work cooperatively with Pacific Life, and has requested that Pacific Life informally produce
documents and an adequate privilege log of documents withheld by Pacific Life in the course of previous discovery
between the parties. To the extent that such requests cannot be resolved consensually, Marriott reserves its right to
file a motion pursuant to Rule 2004 against Pacific Life.

                                                        - 11 -
             Case 21-10023-JTD          Doc 157      Filed 03/19/21     Page 12 of 22




relating to property of the debtor's bankruptcy estate, are property of his bankruptcy estate pursuant

to 11 U.S.C. § 541(a)(1)). Thus, the Debtor’s estate is entitled to these documents, and its conduct

during the discovery process thus far consists of refusing to produce documents that are in its legal

possession, custody, or control. This wrongful refusal has led to additional time and expense

needed to conduct sufficient discovery, and is the catalyst for necessitating the Rule 2004

Examinations.

       42.      Additionally, the Debtor, (i) has refused to make a demand on JBG for documents

and records even thought it could legally do so; (ii) has stated that although it did do a brief

perfection analysis, it did not fully investigate whether other claims preceding Mr. Decker’s

appointment as manager exist; (iii) has failed to produce a adequate privilege log sufficient to

facilitate a complete assessment of Debtor’s basis for withholding certain documents; and (iii) is

unwilling to provide a Rule 30(b)(6) witness that is knowledgeable about topics that predate

October 2020 and are directly relevant to the DIP Stipulations and the waivers in the Final DIP

Order. These actions and positions are not only legally untenable, but also impose additional

burdens on Marriott and slow down what otherwise should be a straightforward production of

documents held by the Debtor and its former managing member.

A.     Applicable Law Governing the Rule 2004 Examinations

       43.      Under section 105(a) of the Bankruptcy Code, the Court has broad equitable powers

to fashion an order or decree in aid of the enhancement of the value of a Debtor’s estates for the

benefit of stakeholders. Rule 2004(a) provides that “[o]n motion of any party in interest, the court

may order the examination of any entity.” Rule 2004(b) provides further that the scope of such

examination may relate to “the acts, conduct, or property or to the liabilities and financial condition

of the debtor, or to any matter which may affect the administration of the debtor’s estate, or to the



                                                - 12 -
             Case 21-10023-JTD         Doc 157      Filed 03/19/21     Page 13 of 22




debtor’s right to a discharge.” In addition, Rule 2004(c) provides that “the attendance of an entity

for examination and for the production of documents . . . may be compelled as provided in Rule

9016 for the attendance of a witness at a hearing or trial.”

       44.     The purpose of a Rule 2004 examination is to “discover the nature and extent of

the bankruptcy estate” in order to distribute debtor's assets for the benefit of its creditors. In re

Millennium Lab Holdings II, LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016). Legitimate goals of

Rule 2004 examinations include discovering assets, examining transactions, and determining

whether wrongdoing has occurred. Id. Potential examinees include third parties that possess

knowledge of the debtor's acts, conduct, liabilities or financial condition which relate to the

administration of the bankruptcy estate. Id; see also In re Teleglobe Communications Corp., 493

F.3d 345, 354 n.6 (3d Cir. 2007) (“Rule 2004 allows parties with an interest in the bankruptcy

estate to conduct discovery into matters affecting the estate”).

       45.     Unlike traditional discovery, which narrowly focuses on the issues germane to the

dispute, the scope of Rule 2004 is broad and unfettered. Millennium Lab Holdings II, LLC, 562

B.R. at 626. A Rule 2004 examination is undertaken prelitigation, that is, before the filing of a

lawsuit or motion. See In re 2435 Plainfield Ave., Inc., 223 B.R. 440, 455 (Bankr. D. N.J. 1998);

see also In re Wash. Mut., Inc., 408 B.R. 45, 53 (Bankr. D. Del. 2009) (“One of the primary

purposes of a Rule 2004 examination is as a pre-litigation device”).

       46.     Here, the documents and information that Marriott seeks meet the threshold for

allowing the requested Rule 2004 Examinations of the Debtor, JBG and HotelAVE. As an initial

matter, it is necessary to place the requests for the Rule 2004 Examinations into context. The

Debtor has granted Pacific Life broad DIP Stipulations under the Final DIP Order and has not fully

investigated the validity of those DIP Stipulations. As no official committee of unsecured creditors



                                                - 13 -
             Case 21-10023-JTD          Doc 157      Filed 03/19/21     Page 14 of 22




has been appointed in the Debtor’s bankruptcy case, there is no other party to investigate the DIP

Stipulations. It has fallen on Marriott, at its own expense, to pursue an investigation for the benefit

of the Debtor’s estate and its creditors. Bankruptcy Rule 2004 contemplates that Marriott, as a

party in interest, should have the ability to take discovery to investigate the DIP Stipulations.

Therefore, the Rule 2004 Examinations will benefit the Debtor’s estate and its creditors. Prior to

seeking these Rule 2004 Examinations, Marriott attempted to resolve these issues consensually

with the Debtor, JBG and HotelAVE.

       B.      JBG Rule 2004 Requests

       47.     Marriott has ample reason to believe that JBG has knowledge of the Debtor's acts,

conduct, liabilities or financial condition which relate to the administration of the Debtor’s estate.

JBG was the managing member of the Debtor prior to Jim Decker being appointed manager on or

about October 8, 2020. Pursuant to the 2018 Operating Agreement, JBG, in its capacity as

managing member of the Debtor, was required to maintain the books and records of the Debtor.

See 2018 Operating Agreement, at § 8.01.            In addition, the 2018 Operating Agreement

unambiguously granted any member of the Debtor the right to examine those books and records:

               All Members and their duly authorized representatives shall have
               the right at the Company's expense, upon reasonable notice and at
               reasonable times, to examine and make copies of all tax, financial
               and other books and records of the Company, including books and
               records necessary to enable a Member to defend any tax audit or
               related proceeding.

Id. Additionally, 6 Del. C. § 18-305 provides:

               Each member of a limited liability company . . . has the right . . . to
               obtain from the limited liability company from time to time upon
               reasonable demand for any purpose reasonably related to the
               member's interest as a member of the limited liability company . . .
               (1) True and full information regarding the status of the business and
               financial condition of the limited liability company.



                                                - 14 -
             Case 21-10023-JTD          Doc 157     Filed 03/19/21      Page 15 of 22




6 Del. C. § 18-305. Thus, pursuant to the 2018 Operating Agreement and applicable Delaware

law, JBG’s former role as managing member of the Debtor enables it to have crucial knowledge

of documents and information related to the DIP Stipulations.

       48.     The Debtor has voluntarily produced documents within Mr. Decker’s possession.

However, the Debtor acknowledges that the documents in Mr. Decker’s possession are (primarily)

materials created since Mr. Decker was retained as the Debtor’s manager in October 2020. The

Debtor has taken the position that it is not required to produce other documents that are plainly its

property and also within its legal possession, custody, or control, including records held by its

former managing member, JBG. This conduct is plainly insufficient to “discover the nature and

extent of the bankruptcy estate” seeing as Mr. Decker apparently has few records, emails, or other

documents, regarding the entire period concerning the recapitalization transaction, Pacific Life’s

pre-petition loan, the litigation with JBG, and CIM’s decision to cease being a member (among

other things). These items are highly relevant to the DIP Stipulations and the waivers of the Debtor

that are provided in the Final DIP Order. Accordingly, in order to adequately analyze the nature

and extent of the Debtor’s estate, as well as potential causes of action of action against Pacific

Life, Marriott, as a party with an interest in the Debtor’s bankruptcy estate, should have the ability

to conduct the Rule 2004 Examinations, and fully examine the matters and materials set forth in

the JBG Request for Production and the JBG 30(b)(6) Notice.

       49.     The documents and information related to the topics identified in the JBG Request

for Production and the JBG 30(b)(6) Notice bear on potential challenges to the DIP Stipulations

and, thus, are needed to ensure that Marriott can assess whether there are any causes of action that

should be pursued against Pacific Life and would bring value to the Debtors’ estate. Accordingly,

Marriott’s request to conduct the examination of JBG pursuant to Rule 2004 should be granted.



                                                - 15 -
             Case 21-10023-JTD         Doc 157     Filed 03/19/21     Page 16 of 22




       B.      Debtor Rule 2004 Requests

       50.     To the extent that Marriott does not receive sufficient information from the JBG

Request for Production to enable it to conduct an investigation of matters related to the DIP

Stipulations, Marriott requests an examination of the Debtor pursuant to Rule 2004. As noted

above, the Debtor has a legal obligation to produce the documents that are in JBG’s possession,

and therefore if JBG cannot produce the documents as set forth in the JBG Request for Production,

the Debtor must produce such documents (and an adequate privilege log).

       51.     Additionally, to the extent that Marriott does not receive sufficient information

from the JBG 30(b)(6) Notice to enable it to conduct an investigation of matters related to the DIP

Stipulations, the Debtor is obligated provide a representative with knowledge of the matters set

forth in the JBG 30(b)(6) Notice to be deposed.

       52.     Accordingly, to the extent that the documents and information received from JBG

are not sufficient for Marriott to be able to conduct an investigation of matters related to the DIP

Stipulations, Marriott’s request to conduct the examinations of the Debtor pursuant to Bankruptcy

Rule 2004 should be granted.

       C.      HotelAVE Rule 2004 Requests

       53.     HotelAVE has, only just recently, responded to the HotelAVE Request for

Production. However in its response, HotelAVE stated that it would not be able to comply with

the return date provided in the HotelAVE Request for Production, thus delaying Marriott’s ability

to review documents produced by HotelAVE even further. As set forth in the HotelAVE Request

for Production, the topics covered in this document request include prepetition loan documents,

documents concerning recapitalization and capital contributions, and documents related to capital

contributions that the Debtor received from Pacific, all of which closely relate to potential



                                               - 16 -
               Case 21-10023-JTD              Doc 157       Filed 03/19/21         Page 17 of 22




challenges to the DIP Stipulations. In order for Marriott to be able to fully investigate whether

there are any causes of action against Pacific Life, it is crucial that Marriott be able to properly and

sufficiently review any documents produced by HotelAVE, the Debtor’s longtime asset manager.

However, the Challenge Deadline presents a serious obstacle to Marriott’s ability to sufficiently

review documents that HotelAVE will produce. Therefore, Marriott no longer has time for

additional discussions and extensions with the impending expiration of the Challenge Deadline,

and as such, to the extent that HotelAVE does not comply with the HotelAVE Request for

Production and disputes arise, an examination of HotelAVE pursuant to Rule 2004 is necessary.

         54.      Moreover, Marriott has more than enough reason to believe that HotelAVE has

knowledge of the Debtor's acts, conduct, liabilities or financial condition which relate to the

administration of the Debtor’s estate. HotelAve has been the Debtor’s asset manager since at least

January of 2018 and, in its role, necessarily receives records and documents pertaining to the

Hotel. Thus, HotelAVE’s role as asset manager of the Debtor enables it to have crucial knowledge

of records, documents and information related to the DIP Stipulations.

         55.      As further evidence of HotelAVE’s central role, the Debtor’s privilege log contains

more than 1,900 entries that consist of communications involving HotelAVE. Whether those third-

party communications have appropriately been withheld on the basis of privilege is not an issue

presented in this Motion, but the existence of so many responsive documents involving HotelAVE

demonstrates their central role in these issues and the need to take discovery of HotelAVE for the

investigation.

         56.      Accordingly, Marriott’s request to conduct the examinations of JBG, the Debtor,

and HotelAVE pursuant to Bankruptcy Rule 2004 should be granted.6


6
  As of the filing of this Motion, Marriott is in initial discussions with counsel to JBG and HotelAve regarding the
scope and timing of their potential responses to Marriott’s discovery requests. To the extent that Marriott reaches an

                                                       - 17 -
               Case 21-10023-JTD               Doc 157       Filed 03/19/21         Page 18 of 22




II.      Cause Exists to Extend the Challenge Deadline

         57.      Pursuant to Bankruptcy Rule 9006, this Court may extend unexpired time periods,

such as the Challenge Deadline:

                  [W]hen an act is required or allowed to be done at or within a
                  specified period by these rules or by a notice given thereunder or by
                  order of court, the court for cause shown may at any time in its
                  discretion . . . with or without motion or notice order the period
                  enlarged if the request therefor is made before the expiration of the
                  period originally prescribed or as extended by a previous order . . . .

Fed. R. Bankr. P. 9006(b)(1).7 In general, “cause” imposes an obligation on the movant to show

some justification for the relief requested. See In re Wooten, 620 B.R. 351, 358 (Bankr. D.N.M.

2020). Because there is no clear definition of what constitutes “cause”, discretionary relief . . .

must be determined on a case by case basis. Id; see also In re Cripps, 549 B.R. 836, 858 (Bankr.

W.D. Mich. 2016) (finding that “cause” should be determined on a case-by-case basis).

         58.       The Challenge Deadline was established by the Final DIP Order and therefore falls

squarely within Bankruptcy Rule 9006(b)(1). Marriott’s request to extend the Challenge Deadline

comes before its expiration, and, as such, this Court has the discretion to extend the Challenge

Deadline as requested in this Motion.

         59.      Marriott respectfully submits that there is good cause and justification to extend the

Challenge Deadline through and including April 29, 2021 because such an extension is necessary

for Marriott to conduct the Rule 2004 Examinations and discover the nature and extent of the

Debtor’s estate for the benefit of unsecured creditors. Such an extension of the Challenge Deadline

would provide time for the production of additional documents, for any depositions to take place,



acceptable resolution with those parties, Marriott anticipates that such resolution will be incorporated in a consensual
Rule 2004 order with those parties.
7
  Pursuant to Local Rule 9006-2, the filing of the Motion prior to the expiration of the current Challenge Deadline
automatically extends the deadline until the Court acts on the Motion, without the necessity for the entry of a bridge
order.

                                                        - 18 -
              Case 21-10023-JTD        Doc 157      Filed 03/19/21     Page 19 of 22




and for Marriott to complete its investigation with respect to the matters set forth in the JBG

Request for Production, the JBG 30(b)(6) Notice, the Debtor Request for Production, and the

HotelAVE Request for Production.

        60.    Specifically, good cause exists to extend the Challenge Deadline because the

Debtor has not provided information related to activities that pre-date the appointment of Mr.

Decker as the manager in October 2020. Absent the Rule 2004 Examinations, Pacific Life will

obtain the expansive releases set forth in the Final DIP Order without appropriate scrutiny. As a

result of the Debtor’s failure to obtain and produce documents held by its former managing

member, and unwillingness to produce a corporate designee to address matters predating Mr.

Decker’s retention, there is insufficient time for Marriott to adequately examine the DIP

Stipulations and to determine whether there are causes of action against Pacific Life. An extension

of the Challenge Deadline will provide Marriott with sufficient time to conduct the Rule 2004

Examinations. Further, this extension will not burden the administration of the estate because,

while the Debtor is seeking buyers and may be taking steps to sell its assets, the Debtor has not yet

filed a motion related to such a sale, sought to sell its assets, or sought to propose a chapter 11

plan.

        61.    Additionally, good cause exists to extend the Challenge Deadline because JBG and

HotelAVe are not able to comply with Marriott’s requested return dates and have expressed a

preference or need to complete their productions by dates after the expiration of the Challenge

Deadline. See supra ¶¶ 3-4. As stated above, JBG and HotelAVE have crucial knowledge of

documents and information related to the DIP Stipulations, and thus, Marriott will not be able to

conduct a sufficient investigation into matters related to the DIP Stipulations unless it has the

opportunity to obtain and review documents and information produced by JBG and HotelAVE.



                                               - 19 -
              Case 21-10023-JTD        Doc 157        Filed 03/19/21   Page 20 of 22




An extension of the Challenge Deadline will provide Marriott with sufficient time to adequately

review such documents and information.

       62.     Accordingly, Marriott’s request to extend the Challenge Deadline to April 29, 2021

should be granted.

                                 RESERVATION OF RIGHTS

       63.     Marriott reserves the right to amend, modify, or supplement this Motion in all

respects. Nothing herein constitutes a waiver of Marriott’s rights or remedies.

             CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 2004-1

       64.     The undersigned counsel for Marriott certifies that it conferred with the Debtor’s

counsel, JBG’s counsel, and HotelAVE’s counsel, as required by Local Rule 2004-1, and no

agreement regarding the Rule 2004 Examinations sought herein was reached.

       WHEREFORE, for the reasons discussed above Marriott respectfully requests that the

Court grant the relief requested herein and such other and further relief as is just and necessary.

Dated: March 18, 2021
       Wilmington, Delaware           MORRIS, NICHOLS, ARSHT, & TUNNELL LLP


                                      By:     /s/ Curtis S. Miller
                                              Curtis S. Miller (No. 4583)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347
                                              Telephone: (302) 351-9412
                                              Email: cmiller@mnat.com

                                              -and-

                                              SHEPPARD, MULLIN, RICHTER & HAMPTON
                                              LLP
                                              Ori Katz (admitted pro hac vice)
                                              Four Embarcadero Center, 17th Floor
                                              San Francisco, CA 94111-4109
                                              Phone: (415) 434-9100
                                              Facsimile: (415) 434-3947

                                               - 20 -
Case 21-10023-JTD   Doc 157     Filed 03/19/21   Page 21 of 22




                        Email: okatz@sheppardmullin.com

                        -and-

                        SHEPPARD, MULLIN, RICHTER & HAMPTON
                        LLP
                        Michael T. Driscoll (admitted pro hac vice)
                        30 Rockefeller Plaza
                        New York, NY 10112
                        Telephone: (212) 653-8700
                        Facsimile: (212) 653-8701
                        Email: mdriscoll@sheppardmullin.com

                        -and-

                        SHEPPARD, MULLIN, RICHTER & HAMPTON
                        LLP
                        Jennifer L. Nassiri (admitted pro hac vice)
                        333 South Hope Street, 43rd Floor
                        Los Angeles, CA 90071
                        Telephone: (213) 620-1780
                        Facsimile: (213) 620-1398
                        Email: jnassiri@sheppardmullin.com

                        -and-

                        JENNER & BLOCK LLP
                        Lindsay Harrison (admitted pro hac vice)
                        Alex S. Trepp
                        1099 New York Avenue, N.W.
                        Suite 900, Washington, DC 20001-4412
                        Phone: (202) 639-6000
                        Facsimile: (202) 639-6066
                        Email: lharrison@jenner.com
                        Email: atrepp@jenner.com

                        -and-

                        JENNER & BLOCK LLP
                        Paul Rietema
                        353 N. Clark Street
                        Chicago, IL 60654-3456
                        Phone: (312) 840-7208
                        Facsimile: (312) 840-7308
                        Email: prietema@jenner.com



                         - 21 -
Case 21-10023-JTD   Doc 157   Filed 03/19/21    Page 22 of 22




                        Attorneys for Marriott Hotel Services, Inc.




                         - 22 -
